DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/22 has been entered.

Response to Arguments
Applicant's arguments filed 08/03/22 have been fully considered but they are not persuasive. 
On pages 6-7 Applicant argues amended claims overcome the rejection of record since the references fail to teach studs being positioned along the complete length of the abluminal surface of the spring coils in a way that distributes mechanical force exerted on an internal wall of the luminal segment by axial expansion of the springs along the complete length of the spring coils while positioned in the luminal segment as the claim requires.
The Examiner respectfully disagrees, since Weber does disclose anchors which extend along an entire length of the spring coils in a manner that would distribute force if it were implanted against a luminal wall and subsequently axially expanded. See Figure 2. 
On page 6 Applicant summarizes Carman and argues their anchoring means are structurally different from the studs of the instant invention since they aren’t distributed along the complete length of the coils.
The Examiner respectfully agrees, again noting that Weber discloses that it is known to have anchoring means along an entire length of a coiled stent.
On page 7 regarding Weber, Applicant argues their anchors serve a different purpose since the device isn’t for distributing mechanical force. 
The Examiner respectfully notes that Carman has already been recited to teach anchoring means which distributes force, making this argument moot.
On page 7 Applicant argues further Ouriel doesn’t disclose spring coils.
The Examiner respectfully agrees, noting this was accounted for in Carman. 
On page 8 Applicant argues claim 12 overcomes the rejection of record for the same reasons listed above.
The Examiner again respectfully disagrees and points out every claimed part of the invention is accounted for by the prior art, and maintains the rejection.
On page 8 Applicant argues the Examiner hasn’t given any consideration to the scale or function of the structures claimed or from the prior art.
The Examiner respectfully notes no sizes or dimensions are found in the claim, making this argument unpersuasive. As regards the scale/function of the prior art structures, neither are considered to obviate the prima facie case of obviousness set forth on the record. 
On page 9 Applicant argues one of ordinary skill would not modify Carman in view of Weber due to the size/scale of the anchoring features of each.
The Examiner respectfully disagrees and maintains that the size, function, or scale of the anchoring features being different does not prevent a person of ordinary skill from making inferences from one reference to apply to another. This is maintained. 

Claim Objections
Claims 1, 6, 12-14, 24 are objected to because of the following informalities:  
Claim 1 is objected to for claiming the abluminal surface has “a plurality of studs-extending therefrom along a complete length of the plurality of spring coils” making it unclear whether each stud extends the whole length or whether there are plurality of studs and they are positioned along an axial length of the apparatus as a whole. 
The Examiner also further suggests amending the last paragraph of the claim which appears to have multiple recitations of the same thing with confusing wording.
It is further unclear whether the recitation of “studs-extending” was an attempt to hyphenate the words together or whether this eliminates the space between the two words. Either interpretation would appear to require fixing. 
Claim 6 is objected to for referring to the “mechanical distension system “with improper antecedent basis. 
Claim 12 is objected to for the same reasons as claim 1 above. 
Claims 13-14 are objected to also for claiming “biodegradable-studs” for the same reason as the hyphen is confusing in claim 1. 
Claim 13 additionally refers to “a full length of the spring coils” making it unclear how, if at all, this relates to the previously claimed “complete length of the plurality of spring coils”.
Claim 24 is objected to for claiming the studs are “configured to degradable”. It appears the word “degradable” is wrong or a word is missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 is rejected for having new matter, since the originally filed invention does not have support for the studs degrading over a period of time approximately equal to a period of time within which the tubular structure fully axially expands within the luminal segment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite for claiming the apparatus of claim 1 and then attempting to further claim “an absorbable retaining element”, when this doesn’t appear to be a part of the claimed “apparatus” but rather a distinct element. For example, claim 12 indicates that the absorbable retaining element is actually a part of a system which includes the claimed apparatus and the retaining element, making it clear that the retaining element isn’t actually a part of the claimed apparatus. Since it isn’t clear whether or not the absorbable retaining element is actually a part of the claimed apparatus, it isn’t clear whether or not the absorbable retaining apparatus is actually positively claimed by claim 6, as opposed to claiming something which is separate from the claimed apparatus.
Claims 13-14 are indefinite for referring to “the biodegradable-studs” since it isn’t clear whether this is attempt to make the studs degradable, or whether this is improperly referencing part of a claim which has been amended to remove the limitations of the studs being degradable. Since the subject matter was removed from the application in previous claims, this will be understood to be an error in antecedent basis, and the claims will be understood to refer to “said plurality of studs” as opposed to “biodegradable” studs. This being the case, claim 13 might be rejected or objected to in a future action for not further limiting the subject matter of claim 12, from which it depends. 
Clarification is required. 


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman et al. (US 20120083820 A1), hereinafter known as Carman in view of Weber (US 20090043276 A1).
Regarding claim 1 Carman discloses a mechanical distension apparatus comprising:
an elongate, tubular structure comprising a plurality of spring coils and an axial lumen defined thereby (Figure 1 has coils 12 defining a central lumen 14), the spring coils being capable of axially expanding from a reversibly compressed state and distributing variable mechanical force along a luminal segment of a luminal organ into which the apparatus is inserted as the coils axially expand within the luminal segment (the Examiner notes that this, and all other phrases in italics in the Examiner’s representation of the claims, are considered to be “intended use” or “functional” limitations. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  Additionally, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Unless otherwise noted, the Examiner believes the structure of the prior art sufficient to meet the intended uses and/or functional limitations of the claims. In this case, see [0017] the apparatus is inserted at a target lumen with an axially compressed configuration and subsequent biasing to elongate to an expanded configuration to impart force on the lumen to lengthen the lumen, the elongation imparting force to the lumen by the anchoring sections.),
the plurality of spring coils comprising an abluminal surface with a plurality of (anchoring sections) on the surface which are positioned in a manner to distribute mechanical force on the internal wall of the luminal segment by axial expansion of the springs while positioned therein ([0042] the spring stent engages the interior of the body passage at its ends upon deployment, and anchored at specific locations to produce elongation forces; [0038], [0046], [0048] anchoring means), 
but is silent with regards to the anchoring sections being studs which extend from the coils’ abluminal surface along a complete length thereof.
However, regarding claim 1 Weber teaches that implantable endoluminal devices which are for anchoring in a hollow organ which have studs (Figure 2 item 22) extending along an abluminal surface complete length (Figure 2 shows studs extending along the entire length of the device 10; the studs extending outwardly from an abluminal surface thereof). Carman and Weber are involved in the same field of endeavor, namely implantable endoluminal spiral devices for hollow organs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carman by having the anchoring sections of their coil comprising studs as opposed to one of their disclosed anchoring means, such as is taught by Weber as a known alternative type of anchoring mechanism in the art. MPEP 2143 (I)(B) indicates that substitution of one type of anchoring for another involves only routine skill in the art.
Regarding claim 2 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses said tubular structure is formed from a shape memory material so the structure is biased to axially expand by memory effect ([0014], [0017]).
Regarding claim 7 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Weber further teaches the studs comprise micron-size features extending from the abluminal surface ([0028] the elongate coiled element 20 to which the studs are adhered to have a diameter of about 20-150 microns. Accordingly, the (smaller) studs are understood to also be micron-sized).

Claim(s) 6, 12, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman in view of Weber as is applied above, further in view of Edwin et al. (US 20010039446 A1) hereinafter known as Edwin.
Regarding claim 6 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses an absorbable retaining element that the mechanical distension system and retains the coils in its reversibly compressed state before insertion into the luminal segment and dissolves after a period of time within the luminal segment to allow engagement of the studs with the internal wall of the luminal segment and axial expansion of the coils ([0018]),
but is silent with regards to the retaining element fully encapsulating the system.
However, regarding claim 6 Edwin teaches wherein an element which maintains an implantable device in a compressed configuration can encapsulate the underlying device ([0003]). Carman Edwin are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Carman Weber Combination so that the retaining device encapsulates the underlying apparatus as is taught by Edwin as a known alternative to simple covering as is taught by Carman. MPEP 2143(I)(E) indicates that it is “obvious to try” when there are a finite number of identifiable, predictable solutions with reasonable expectation of success. In this case, the full encapsulation vs. the use of a cover covering most of the outside are considered obvious alternatives that a person of ordinary skill would expect to succeed in maintaining stent compression until after delivery. 
Regarding claims 12-13 see the rejection to claims 1 and 6 above, with reference to the tubular structures first and second ends forming the axial length (Carman Figure 1, left and right sides). 
Regarding claim 14 see the rejection to claim 7 above.
Regarding claim 24 the Carman Weber Edwin Combination teaches the system of claim 12 substantially as is claimed, 
wherein Weber further teaches the studs are biodegradable and configured to degrade over a period of time ([0029]) approximately equal to a period of time within which the tubular structure fully axially expands within the luminal segment (this appears to be based upon an environment into which the studs are placed and/or the force used to expand the tubular structure as opposed to necessarily being related to the physical structure/composition of the claimed system.).
Regarding claim 25 the Carman Weber Edwin Combination teaches the system of claim 12 substantially as is claimed, 
wherein Carman further discloses the degradable retaining element degrades over a period of time following delivery of the system thereby allowing engagement of the studs with the wall and allowing axial expansion within the segment ([0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             09/19/22